Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,734,419 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 4-6 & 8-23 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 	
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an image sensor, comprising: a plurality of photodetectors disposed within a substrate; a first plurality of semiconductor devices disposed over a first side of the substrate; a second plurality of semiconductor devices disposed over the first side of the substrate; and wherein the first and second plurality of semiconductor devices are disposed on opposing sides of the plurality of photodetectors such that the plurality of photodetectors are spaced laterally between the first and second plurality of semiconductor devices, wherein the first and second plurality of semiconductor devices are laterally offset from the plurality of photodetectors, and wherein the first and second plurality of semiconductor devices have at least second order rotational symmetry with respect to a center point of the plurality of photodetectors: and a plurality of conductive reflectors overlying the photodetectors, wherein the conductive reflectors are symmetric about a line extending through the center point.
The most relevant prior art reference due to Lee (Pub. No.: US 2018/0255215 A1) substantially discloses an image sensor, comprising:								a plurality of photodetectors disposed within a substrate (Par. 0030, Figs. 1-2 – each of the first to fourth unit pixels 211 to 214 includes a photodetector PD);					a first plurality of semiconductor devices disposed over a first side of the substrate (Par. 0030-0034, Figs. 1-2 – first plurality of semiconductor devices corresponding to drivers 220 & 230 on one side of the plurality of photodetectors); 								a second plurality of semiconductor devices disposed over the first side of the substrate (Par. 0030-0034, Figs. 1-2 – second plurality of semiconductor devices corresponding to drivers 220 & 230 on the other side of the plurality of photodetectors); and						wherein the first and second plurality of semiconductor devices are disposed on opposing sides of the plurality of photodetectors such that the plurality of photodetectors are spaced laterally between the first and second plurality of semiconductor devices, and wherein the first and second plurality of semiconductor devices are laterally offset from the plurality of photodetectors (Figs. 1-2). 									Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 4-6, 8 & 23: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an image sensor, comprising: a pixel well region disposed within a substrate and comprising a first pair of photodetectors neighboring a second pair of photodetectors, wherein the first and second pair of photodetectors are each configured to convert radiation that enters the substrate into an electrical signal; a first plurality of semiconductor devices overlying a front-side of the substrate and laterally adjacent to the first pair of photodetectors, wherein the first plurality of semiconductor devices is configured to receive the electrical signal from the first pair of photodetectors; a second plurality of semiconductor devices overlying the front-side of the substrate and laterally adjacent to the second pair of photodetectors, wherein the second plurality of semiconductor devices is configured to receive the electrical signal from the second pair of photodetectors; and
wherein the first and second plurality of semiconductor devices are spaced on opposing sides of the pixel well region, wherein the first plurality of semiconductor devices is electrically coupled in parallel with the second plurality of semiconductor devices, wherein a gate electrode of a first semiconductor device in the first plurality of semiconductor devices is directly electrically coupled to a gate electrode of a second semiconductor device in the second plurality of semiconductor devices.
The most relevant prior art reference due to Lee (Pub. No.: US 2018/0255215 A1) substantially discloses an image sensor, comprising:								a pixel well region disposed within a substrate and comprising a first pair of photodetectors neighboring a second pair of photodetectors, wherein the first and second pair of photodetectors are each configured to convert radiation that enters the substrate into an electrical signal (Par. 0030-0034, Figs. 1-2 – first pair of photodetectors corresponding to unit pixels 211 and 212; second pair of photodetectors corresponding to unit pixels 213 and 214; pixel well region not mentioned explicitly but its presence is understood);				a first plurality of semiconductor devices overlying a front-side of the substrate and laterally adjacent to the first pair of photodetectors, wherein the first plurality of semiconductor devices is configured to receive the electrical signal from the first pair of photodetectors  (Par. 0030-0034, Figs. 1-2 – first plurality of semiconductor devices corresponding to drivers 220 & 230 are laterally adjacent to the first pair of photodetectors; at least part of the first plurality of semiconductor devices is configured to receive the electrical signal from the first pair of photodetectors);								a second plurality of semiconductor devices overlying the front-side of the substrate and laterally adjacent to the second pair of photodetectors, wherein the second plurality of semiconductor devices is configured to receive the electrical signal from the second pair of photodetectors (Par. 0030-0034, Figs. 1-2 – second plurality of semiconductor devices corresponding to drivers 220 & 230 and are laterally adjacent to the second pair of photodetectors; at least part of the second plurality of semiconductor devices is configured to receive the electrical signal from the second pair of photodetectors); and			wherein the first and second plurality of semiconductor devices are spaced on opposing sides of the pixel well region (Figs. 1-2), and wherein the first plurality of semiconductor devices is electrically coupled in parallel with the second plurality of semiconductor devices (Figs. 1-2).
	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-16: these claims are allowed because of their dependency status from claim 9.

Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming an image sensor, the method comprising: forming a doped well region having a first doping type in a substrate; forming a plurality of photodetectors having a second doping type different than the first doping type in the doped well region; forming a first plurality of semiconductor devices laterally adjacent to a first sidewall of the doped well region; forming a second plurality of semiconductor devices laterally adjacent to a second sidewall of the doped well region; 
wherein the first sidewall of the doped well region is opposite the second sidewall of the doped well region, wherein the plurality of photodetectors are spaced laterally between the first and second plurality of semiconductor devices; and forming a plurality of conductive reflectors over the plurality of photodetectors, wherein the conductive reflectors are symmetric about a line extending through a center point of the plurality of photodetectors, wherein the conductive reflectors are symmetric about a line extending through a center point of the plurality of photodetectors.
The most relevant prior art reference due to Lee (Pub. No.: US 2018/0255215 A1) substantially discloses a method for forming an image sensor, the method comprising:			forming a doped well region having a first doping type in a substrate (Par. 0030-0034, Figs. 1-2 – doped well region not mentioned explicitly; however the area of the substrate on which plurality of photodetectors are placed could be considered as the well region);		forming a plurality of photodetectors having a second doping type different than the first doping type in the doped well region (Par. 0030-0034, Figs. 1-2 – each of the first to fourth unit pixels 211 to 214 includes a photodetector PD);								forming a first plurality of semiconductor devices laterally adjacent to a first sidewall of the doped well region (Par. 0030-0034, Figs. 1-2 – first plurality of semiconductor devices corresponding to drivers 220 & 230 on one side of the plurality of photodetectors);			forming a second plurality of semiconductor devices laterally adjacent to a second sidewall of the doped well region (Par. 0030-0034, Figs. 1-2 – second plurality of semiconductor devices corresponding to drivers 220 & 230 on the other side of the plurality of photodetectors); and												wherein the first sidewall of the doped well region is opposite the second sidewall of the doped well region, wherein the plurality of photodetectors are spaced laterally between the first and second plurality of semiconductor devices (Figs. 1-2).					
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18-20: these claims are allowed because of their dependency status from claim 17.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/23/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812